DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 11 is objected to because; it is noted that, the claim limitation recites, “… wherein the optical lens system b) features a flat side …”, b) should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	Claims 8,10,17 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that the claim lack clarity because the limitation “wherein the vertical lens
ends of the cushion-shaped lenses correspond vertically with the pixel ends on the display panel,
in particular every or every second pixel end” as recited in claim 8 and 17, is not clear, it is confusing as to, what applicant refers to. Therefore, the above limitation considers as vague and indefinite.
	It is noted that the limitation “wherein the cushion-shaped lenses with I = 1 overlie only one pixel each and the diffraction angles of adjacent lenses are different and are represented as being matched to each other so that the viewing positions of the adjacent lenses are adjacent” as recited in claims 10 and 19 is also unclear.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2,5-8,11,15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogoff (US 2010/0033813) in view of Mather et al. (US 7,813,042).
	Regarding claim 1, Rogoff teaches an autostereoscopic display for improving autostereoscopic viewing quality (e.g., fig. 1, abstract, paragraphs 0006,0015) comprising: a display panel which features a plurality of pixels separated by spaces (e.g., fig. 3, paragraphs 0015,0024,0029), wherein the pixels represent the content of a stereoscopic image with two or more perspectives to be displayed (e.g., paragraph 0024), and an optical lens system in one of two configurations which is disposed in front of the display panel in the direction of the viewer (e.g., figs. 1 and 3, abstract), wherein; in a first configuration of the lens system, the display panel covers a plane side and on the other side includes a plurality of lenticular lenses arranged side by side with convexly curved lens surfaces in the horizontal direction on the outer lens surface (e.g., convexly curved surface of lenses 110, paragraphs 0024,0027).
	Rogoff fails to explicitly teach, wherein the outer lens surface has a plurality of strip-shaped recesses in the lens surface, which are respectively disposed such that the recesses at least partially move in parallel the horizontal spaces cover the vertical spaces or the vertical and horizontal spaces between the pixels with respect to a position of the viewer in front of the display.
	Mather in the same field of endeavor (e.g., figs. 5-14b and 15a-15b, abstract, col. 1, lines 11-20, col. 2, lines 39-55, col. 4, lines 5-10) teaches the above, strip-shaped recess, e.g., movable barrier, move in parallel.
	It is noted that, the claim language is in an alternative form, and Mather meets the first alternative/configuration, therefore; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the autostereoscopic display of Rogoff, in accordance with the teaching of Mather, by using movable strip-shaped barrier in order to display images visible from different direction, as suggested by Mather.
	Regarding claim 2, the combination of Rogoff and Mather teach the autostereoscopic display of claim 1, wherein the lenticular lenses do not feature a pixel-magnifying effect in the vertical direction and, in particular, the lens surface is substantially flat in the vertical direction (e.g., paragraph 0027 of Rogoff, also figs. 14a-14b of Mather).
	Regarding claim 5, the combination of Rogoff and Mather teach the autostereoscopic display of claim 1, wherein the strip-shaped recesses have the shape of grooves, preferably in the section of U-shaped grooves with round and/or angular profile (e.g., figs. 20a-21c and 37, col. 35, lines 20-31 of ‘042).
	Regarding claim 6, the combination of Rogoff and Mather teach the autostereoscopic display of claim 1, wherein the cushion-shaped lenses do not feature a pixel-magnifying effect in the vertical direction and in particular the lens surface is essentially flat in the vertical direction (please refer to claim 2 above).
	Regarding claim 7, the combination of Rogoff and Mather teach the autostereoscopic display according to claim 1, wherein the respective individual cushion-shaped lenses cover the pixel lines, as discussed in claim 1 above. the combination fails to explicitly teach, a pixel-magnifying effect only in the horizontal direction where the pixels are located on the display panel.
	However, examiner take official notice o indicate that, pixel magnification in the horizontal direction where the pixels are located on the display panel, is known and used in the conventional prior art of image display, as evidenced by Saishu (US 2013/0286059; paragraphs 0024,0028).
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to implement such known teaching, in order to perform autostereoscopic display with parallaxes only in the horizontal direction using the lenticular sheet, as suggested by the reference.
	Regarding claims 8 and 17, the combination of Rogoff and Mather teach the autostereoscopic display according to claim 1, wherein the vertical lens ends of the cushion-shaped lenses correspond vertically with the pixel ends on the display panel, in particular every or every second pixel end (e.g., vertical and horizontal alignment, paragraphs 0017,0022,0044 of ‘813).
Regarding claim 11, the combination of Rogoff and Mather teach the autostereoscopic display device according to claim 1, wherein the optical lens system b) features a flat side towards the display panel and the other outer side features the plurality of pillow-shaped lenses arranged side by side (please refer to claim 1 above).
Regarding claim 15, the combination of Rogoff and Mather teach the autostereoscopic display according to claim 2, wherein the strip-shaped recesses have the shape of grooves, preferably in the section of U-shaped grooves with round and/or angular profile (e.g., 9a-10b, 13a-14b and 15a-15d of ‘042).
Regarding claim 16, the combination of Rogoff and Mather teach the autostereoscopic display according to claim 6, wherein the respective individual cushion-shaped lenses cover the pixel lines and these have a pixel-magnifying effect only in the horizontal direction where the pixels are located on the display panel (please refer to claim 7 above).
Regarding claim 20, the combination of Rogoff and Mather teach the autostereoscopic display device according to claim 6, wherein the optical lens system b) features a flat side towards the display panel and the other outer side features the plurality of pillow-shaped lenses arranged side by side (please refer to claim 1 above).
Allowable Subject Matter
7.	Claims 3-4,9,12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482